Title: From Thomas Jefferson to John Churchman, 4 April 1792
From: Jefferson, Thomas
To: Churchman, John


          
            Sir
            Philadelphia Apr. 4. 1792.
          
          The clerkship in my office was filled up before I received your favor of the day before yesterday, of which I should have given you immediate notice but for extreme occupation till this moment. I wish  you, with sincerity, every success in your magnetic investigations, tho’ I acknolege I am not sanguine that the observations of one life may suffice to establish a general theory. I am with esteem Sir your humble servt,
          
            Th: Jefferson
          
        